EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 10/6/21, claims 1-16 are currently pending in the application, with claims 15 and 16 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Terminal Disclaimer
The terminal disclaimer filed on 10/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent numbers 8569421, 10336848, 10259901, 9587064, 10654960 and 10941230 has been reviewed and is accepted. The terminal disclaimer has been recorded.

In view of the amendment dated 10/6/21 and the filing of a proper terminal disclaimer, all rejections set forth in the office action dated 5/6/21 are withdrawn. Additionally, Examiner initiated an interview to resolve pending issues in the amended claim language in an effort to advance prosecution (cf. attached Interview Summary).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Falk on1/27/22 (cf. attached Interview Summary).
The application has been amended as follows: 
In claim 1, line 6, replace the phrase “salt-tolerant-enhancing copolymeric arm” with “salt-tolerance enhancing copolymeric arms”.
In claim 1, line 7, replace the phrase “wherein the salt-tolerant star macromolecule has at least three arm types.” with the following:
iv) one or more copolymeric arms, comprising
a) a hydrophilic polymeric segment proximal to the core; and 
b) a hydrophobic polymeric segment distal to the core.
In claim 4, line 3, replace the phrase “salt-tolerant-enhancing” with “salt-tolerance enhancing”.
In claim 5, lines 2-3, replace the phrase “salt-tolerant-enhancing monomers within the salt-tolerant-enhancing polymeric” with “salt-tolerance-enhancing monomers within the salt-tolerance-enhancing polymeric”.
In claim 7, line 9 (counted excluding the formula), replace the phrase “salt-tolerant-enhancing” with “salt-tolerance enhancing”.
In claim 7, line 27 (counted excluding the formula), replace the phrase “0 to 1000” with “1 to 1000”.
In claim 7, line 31 (counted excluding the formula)
In claim 7, line 32 (counted excluding the formula), replace the phrase “arm types” with “arms”.
In claim 7, lines 34-41 (counted excluding the formula), replace the portion starting with “wherein:” and ending with “2.” with the following:
wherein the molar ratio of: 
a) r to s is in the range of between 40:1 and 1:4, or
b) r to t is in the range of between 40:1 and 1:40, or
	c) t to s is in the range of between 40:1 and 1:40, or
d) r to (s+t) is in the range of between 40:1 and 1:40, or
e) combinations thereof.
Cancel withdrawn claim 15.
Cancel withdrawn claim 16.

Reasons For Allowance
Claims 1-14 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Jakubowski et al. (US 2011/0112267 A1) and Wang et al. (of record).
Jakubowski teaches star macromolecules for use as rheology modifying agents/thickening agent in aqueous compositions (Ab., examples [0016, 0017, 0122], examples). The reference teaches embodiments wherein the star macromolecule may comprise two or more, three or more, four or more, or five or more arm-types, such as homopolymeric arms, copolymeric arms such as random copolymeric arms and block copolymeric arms. The reference further teaches embodiments wherein the star macromolecule has the formula [F-(M1)pi-(M2)P2]n-C-[(M3)P3-F]m, wherein [F-(Ml)pi-(M2)P2] represents an arm comprised of a segmented (co)polymeric chain, (M1)p1 and (M2)p2 are compositionally distinct adjacent (co)polymer segments where each segment is comprised of one or more monomers with homo-, random-, gradient- or block (co)polymer structure, where p1 and p2 represent the degree of polymerization of each copolymer segment, F represents an optional functional group or a mixture of functional groups present on the arm chain-end, (Ml)pi is not soluble or not fully soluble in the reference liquid, such as water, (M2)P2 is soluble or mostly soluble in reference liquid, C represents a crosslinked core, n represents the number of arms, (M3)P3 is a (co)polymer segment which is comprised of one or more monomers with homo-, random-, gradient- or block (co)polymer structure with a degree of polymerization p3, m is the number of (M3)p3 (co)polymer arms covalently attached to the core, (M3)p3 is soluble or mostly soluble in reference liquid, and M2 and M3 can be comprised of the same or difference (co)monomers ([ 0071-0070082, 0095], reference claims). The reference is silent on a star macromolecule comprising (co)polymeric arms as in the claimed invention, wherein at least or more arms is a salt-tolerance-enhancing copolymeric arm comprising the two segments as in the claimed invention.
Wang teaches salt-tolerant rheology modifiers comprising terpolymers of acrylamide, 2-acrylamido-2-methylpropanesulfonic acid (AMPS) and a long chain alkyl acrylate (Ab.). The reference is silent on (co)polymers having a star macromolecular structure as in the claimed invention. 
Thus, the references, alone or in combination, fail to teach or suggest a star macromolecule comprising i) a core, ii) one or more hydrophilic polymeric arms, iii) one or more salt-tolerance-enhancing copolymeric arms comprising a hydrophilic segment and a salt-tolerance-enhancing polymeric segment, and iv) one or more copolymeric arms comprising a hydrophilic segment and a hydrophobic segment, wherein said segments within the copolymeric arms iii) and iv) are arranged within the scope of the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762